Exhibit 99.1 National Holdings Corporation Reports Financial Results for Fiscal Third Quarter NEW YORK, NY, August 14, 2017 – National Holdings Corporation (NASDAQ: NHLD) (“National” or the “Company”), a leading full service independent brokerage, investment banking, trading and asset management firm providing diverse services including tax preparation, today announced its financial results for the fiscal third quarter ended June 30, 2017. Third Quarter Fiscal 2017 Financial Highlights (GAAP Reconciliation below) : ■ Revenue of $48.0 million, versus $46.3 million for the third quarter of fiscal 2016. ■ Investment banking continued to produce excellent results, generating $12.6 million of revenue, versus $10.7 million in the prior year quarter. ■ Adjusted EBITDA increased to $1.2 million from $0.2 million in the prior year quarter. ■ Adjusted pre-tax earnings of $0.6 million. ■ Pre-tax loss of $62,000 includes a non-operating, non-taxable expense of $642,000 related to the change in the fair value of the firm’s warrant liability . ■ Cash and cash equivalents of $32.6 million and no debt as of June 30, 2017, versus $27.5 million as of the fiscal year-end of 2016. ■ Equity of $35.0 million as of June 30, 2017
